Citation Nr: 1448701	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to initial evaluation in excess of 20 percent for mild spondylosis of the lumbar spine, residual of strain, with intervertebral disc syndrome, associated with a fracture of the left femur (referred to herein as a "lumbar spine disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, the Veteran testified during a Board hearing in Montgomery, Alabama before the undersigned Veterans Law Judge.  A transcript is included in the paper claims file.

In May 2012, the Board remanded the Veteran's appeal to the Appeals Management Center (AMC) with instruction to schedule the Veteran for an examination of the lumbar spine to determine if the Veteran's disability had worsened, and conduct any further necessary development.  The Board further instructed the AMC to conduct an examination to determine service connection for degenerative joint disease of the left knee.  Service connection for the left knee was since granted in a November 2012 rating decision by the AMC, and the issue is therefore no longer before the Board.  The AMC complied with these instructions, and a VA examination of the Veteran's lumbar spine was conducted in June 2012.

The Board finds that the VA examination was adequate to evaluate the Veteran's lumbar spine disability and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remand of May 2012 has been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's lumbar spine disability is not productive of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, and he has not experienced any incapacitating episodes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated July 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has provided an additional MRI report from a private hospital.  Also, the Veteran was provided VA examinations of lumbar spine disability in July 2009 and June 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examinations of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners also addressed and described the functional effects caused by the Veteran's lumbar spine disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as the disability on appeal is, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under this code, upon application of the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Lumbar spine disabilities are rated at 50 percent for unfavorable ankylosis of the entire thoracolumbar spine, and at 100 percent for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.

The Veteran's service connected lumbar spine disability, which is manifested by spondylitis, may alternatively be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002).  Ratings under this code are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The next higher rating of 40 percent is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; while a higher 60 percent is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran underwent a VA examination in July 2009.  The Veteran reported a history of lower back pain since 1991.  He reported severe sharp pains to the lower mid-lumbar area on a daily basis.  The Veteran said he has to roll out of bed daily, and he has weekly flare-ups that last for three days.  During flare-ups he is unable to walk erect.  The examiner noted minimal functional impairment in that the Veteran is not able to bend over for long periods of time.  The Veteran treats his back with medication and a heat pad with fair response.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, and constant severe pain.  The Veteran reported use of a cane, and had lost 2 weeks of work time in the previous 12 months due to his disability.  The examiner noted normal posture with an antalgic gait.  There was no ankylosis.  The examiner noted objective evidence of guarding, tenderness, and pain with motion, which together were severe enough to be responsible for the antalgic gait.  Motor exam, sensory exam, and reflex exam were all normal.  Flexion of the thoracolumbar spine was limited to 60 degrees, with extension limited to 20 degrees.  Lateral rotation and flexion were normal.  There was no additional pain on repetitive motion.  X-rays indicated mild spondylosis.  

The Veteran underwent a second VA examination of his lumbar spine disability in June 2012, and was diagnosed with mild degenerative joint disease of the lumbar spine, confirmed by x-rays.  The Veteran reported constant daily pain, rated at 8/10, and use of a cane.  The Veteran reported flare-ups with daily activity, and no incapacitations.  Forward flexion of the thoracolumbar spine was limited to 70 degrees, with pain beginning at 60 degrees.  Extension was limited to 20 degrees, with no evidence of painful motion.  Lateral flexion and rotation were limited to 20 degrees in both directions with no evidence of painful motion.  On repetition, forward flexion was limited to 60 degrees, with all other limitations unaffected.  The examiner noted functional loss, with contributing factor of less movement than normal.  There was no tenderness, pain to palpation, guarding, or muscle spasm.  Muscle strength and sensory tests were normal.  Reflexes were hypoactive.  Straight leg raising tests were negative.  There were no signs or symptoms of radiculopathy or other neurological abnormalities.  There was no evidence any associated incapacitating episodes.  The examiner opined that the Veteran's condition impacts his ability to work by limiting his physical labor, limiting his standing or sitting to 30 minutes at a time, and walking to one half mile.

The Veteran has supplied a radiology report from an April 2010 MRI at a private hospital.  The radiologist found mild to moderate central canal stenosis between the L4 and L5 vertebrae, subjectively mild central canal narrowing between the L5 and S1 vertebrae, and very mild degree of relative central canal narrowing between the L3 and L4 vertebrae.  The radiologist also observed a small synovial cyst, which he opined was most likely an incidental finding.

A VA radiology report dated November 2011 reflects similar findings. The VA radiologist diagnosed a minor posterior annular bulge causing mild spinal stenosis and majority foraminal encroachment between the L4 and L5 vertebrae, and a mild posterior annular bulge between the L5 and S1 vertebrae, causing majority bilateral foraminal encroachment.  VA treatment records indicate that, upon seeing the results of this MRI, the Veteran's treating physician notified him in November 2011 that the MRI showed "nothing new" in his back, but referred him to an orthopedist for further knee treatment.

VA treatment records from 2008 through 2012 show that the Veteran receives regular treatment for his back pain.  The records do not reflect any specifics about the nature of the pain that are not duplicative of his reports in his VA examinations and radiology reports.

The Veteran has provided a statement from his wife dated July 2009.  His wife states that she has observed the Veteran in constant back pain, and that his pain has caused him to miss 4-5 weeks of work over the preceding six years.  She further states that his pain has affected his driving and daily activities, including mowing the lawn and working on his car.  

In a July 2009 statement accompanying that of his wife, the Veteran stated that his condition is deteriorating, and requested a VA MRI for evaluation.  Specifically, the Veteran stated worsening of his balance, ability to bend, and partial paralysis of his sciatic nerve following periods of inactivity.  In his May 2010 substantive appeal, the Veteran stated that forward flexion of his thoracolumbar spine is limited to 30 degrees or less.

In his December 2011 hearing before the Board, the Veteran again stated his constant pain, specifying that his back stiffens as he sleeps at night.  The Veteran stated that he works a desk job, but has to stand up and walk around regularly to keep his back from stiffening.  He stated that his back problems cause him to lose two days per month of work.  Furthermore, his back restricts his social activities, because he cannot participate in outdoor activities as much.

The Veteran provided a statement in December 2012, in which he stated his belief that forward flexion of his thoracolumbar spine is limited to 30 degrees or less.  The Veteran further directed the Board to review medical records, including his VA examination reports and radiology reports already discussed.  In addition to these reports, the Veteran directed the Board to review a VA examination dated January 2005 and an MRI report regarding the Veteran's cervical spine.  The Board notes that the Veteran's condition in January 2005 is outside the scope of this appeal, as the Board denied a prior increased rating claim in an unappealed decision dated May 2008, and to consider evidence before the Board at that time would undermine the finality of that decision.  38 U.S.C.A. § 7104(b).  The Board further notes that the Veteran does not have or claim to have a service-connected condition of the cervical spine, and evidence of such a condition is therefore irrelevant to this appeal.

The Board finds that the evidence weighs against a rating in excess of 20 percent.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis present.  The July 2009 VA examination shows a limitation of forward flexion of the thoracolumbar spine to 60 degrees.  The June 2012 VA examination shows a limitation of forward flexion of the thoracolumbar spine to 70 degrees, with pain occurring at 60 degrees.  This objectively measured flexion is roughly twice the 30 degree flexion that warrants the higher rating of 40 percent.  While the Veteran has stated that he believes his flexion is limited to 30 degrees or less, he does not provide any objective evidence of this belief, or a precise number of his flexion limitation.  The Board therefore finds the VA examinations more probative, due to their specificity and medical evaluation.  In addition, there is no indication of ankylosis in the record.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted. 

As to associated neurological abnormalities, the Veteran is in receipt of a separate 10 percent rating for mild partial paralysis of the sciatic nerve in his left lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran has not claimed an increase in this rating, and it is therefore not before the Board.  There is no other evidence of any other associated neurological abnormalities.

As to the possibility of an alternative rating under Diagnostic Code 5243 for IVDS, there is no indication in the record that there have been any incapacitating episodes involving bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  An alternative rating under Diagnostic Code 5243 is therefore not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, fatigue, decreased motion, stiffness, weakness, loss of balance, muscle spasm, guarding, and tenderness are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lumbar spine disability is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

An evaluation in excess of 20 percent for a lumbar spine disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


